Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 2, prior art of record or most closely prior art fails to disclose, “a via extending through the dielectric layer to connect the shield to the ground plane element; a feed line extending through the dielectric layer from a feed point at a first end of the transmission line towards a second end of the transmission line, the feed line being shielded along a portion of a length of the feed line that extends across the ground plane element by the shield”. These features reflect the application’s invention and are not taught by the pertinent prior arts Oguri (US 20170279177), Flores-Cuadras (US 9257747) and Tanaka (US 20050200557). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Oguri, Flores-Cuadras and Tanaka to include features of claim 2.
Dependent claims 3-16 are considered to be allowable by virtue of their dependencies on claim 2.
Regarding claim 17, prior art of record or most closely prior art fails to disclose, “a via extending through the dielectric layer to connect a shield to the ground plane element, a feed line extending through the dielectric layer from a feed point at a first end of the transmission line towards a second end of the transmission line, the feed line being shielded along a portion of a length of the feed line that extends across the ground plane element by the shield; wherein the one or more antennas are incorporated between the first glass layer and the second glass layer with a respective one or more transmission lines extending from between the first glass layer and the second glass layer for connecting the one or more antennas to a communications module”. These features reflect the application’s invention and are not taught by the pertinent prior arts Oguri (US 20170279177), Flores-Cuadras (US 9257747) and Tanaka (US 20050200557). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Oguri, Flores-Cuadras and Tanaka to include features of claim 17.
Dependent claims 18-21 are considered to be allowable by virtue of their dependencies on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845